DETAILED ACTION
This final rejection is responsive to the amendment filed 01 February 2022.  Claims 1-27 are pending.  Claims 1, 10, and 19 are independent claims.  Claims 1, 10, and 19 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pgs. 8-9) that Kneuper does not teach hardwired controls but teaches a touchscreen.
However, Applicant seems to be arguing for functionality that is not yet present in the claims.  Specifically, neither the claims nor the instant specification provide a specific definition of hardwired controls.  Kneuper teaches a touchscreen where the screen provides an interface that controls the physical functions of the aircraft.  Accordingly, it may be reasonably interpreted as Kneuper teaching hardwired controls.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kneuper (US 2015/0261379 A1) hereinafter known as Kneuper.

Regarding independent claim 1, Kneuper teaches:
A method for generating an interactive interface on a display of an aircraft for providing an indication of failed cockpit panels, the method executable by an electronic device connected to the display, the method comprising: determining that an aircraft system has a faulty condition, the aircraft system comprising a plurality of system functions associated with hardwired controls on a cockpit control panel, the system functions being independently actuatable, the determining comprising: generating an indication of which one of the system functions is associated with the faulty condition;  (Kneuper: Fig. 8A; Kneuper teaches an aircraft instrument panel.  Further, Fig. 8B and ¶[0269]-¶[0270] teach receiving an alert from an aircraft system based on an issue (interpreted as fault), wherein the components are displayed in different colors depending on the alert.)
...
displaying, on the display, the interactive interface comprising the visual faulty status, wherein some of said hardwired controls on a control panel are still operative even when a failure of the control panel is reported.  (Kneuper: Figs. 8A-8F; Kneuper teaches displaying the alerts on the interface.  Further, Fig. 8F and ¶[0283] teaches an interface representing the electrical system of the aircraft which displays alerts with respect to specific components, which are color coded.  The user is able to touch the alert to correct the error.)

This embodiment of Kneuper does not explicitly teach every aspect of:
generating the interactive interface, the interactive interface comprising a visual representation of a control panel, the control panel comprising a plurality of actuatable switches, each one of the actuatable switches being associated with a corresponding one of the system functions, the generating comprising: determining, based on the indication, which one of the actuatable switches is to be associated with a visual faulty status; and  

However, Kneuper further teaches:
generating the interactive interface, the interactive interface comprising a visual representation of a control panel, the control panel comprising a plurality of actuatable switches, each one of the actuatable switches being associated with a corresponding one of the system functions, the generating comprising: determining, based on the indication, which one of the actuatable switches is to be associated with a visual faulty status; and  (Kneuper: Fig. 8A; Kneuper teaches an aircraft instrument panel.  Further, Fig. 8B and ¶[0269]-¶[0270] teach receiving an alert from an aircraft system based on an issue (interpreted as fault), wherein the components are displayed in different colors depending on the alert.  Further, Fig. 8F and ¶[0283] teaches an interface representing the electrical system of the aircraft which displays alerts with respect to specific components, which are color coded.)

Kneuper is in the same field of endeavor as the present invention, as it is directed to processing aircraft interfaces which notify the user of faulty component.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft interface which displays alerts from faults to further present the alerts on the actuatable switches representing the actual components.  An embodiment of Kneuper already teaches an aircraft interface displaying alerts concerning different components.  Kneuper further provides the additional functionality of presenting the alerts on the actuatable switches representing the actual components.  As such, it would have been obvious to one of ordinary skill in the art to combine these teachings because the combination would allow the pilot to clearly distinguish the components with the alerted status.



Regarding claim 2, Kneuper teaches the method of claim 1 (as cited above).

Kneuper further teaches:
wherein the visual faulty status comprises a visual representation that the actuatable switch is no longer actuatable.  (Kneuper: Fig. 3H and ¶[0136]; Kneuper teaches displaying components as gray which are not currently active.)



Regarding claim 3, Kneuper teaches the method of claim 2 (as cited above).

Kneuper further teaches:
wherein the visual faulty status comprises at least one of a color code and an icon representative of a faulty status.  (Kneuper: Fig. 8F and ¶[0283]; Kneuper teaches an interface representing the electrical system of the aircraft which displays alerts with respect to specific components, which are color coded.)




Regarding claims 10-12 and 19-21, these claims recite an apparatus and a computer program product that performs the method of claims 1-3; therefore, the same rationale for rejection applies.


Claims 4-9, 13-18, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kneuper in view of Faley (US 2019/0081479 A1) hereinafter known as Faley.

Regarding claim 4, Kneuper teaches the method of claim 3 (as cited above).

Kneuper further teaches:
wherein the actuatable switches that are not associated with the visual faulty status are actuatable through the interactive interface and ...  (Kneuper: Fig. 8F and ¶[0283]; Kneuper teaches an interface representing the electrical system of the aircraft which displays alerts with respect to specific components, which are color coded.  The user is able to interact with the icons representing different components.)

Kneuper does not explicitly teach:
... the actuatable switches that are associated with the visual faulty status are not actuatable through the interactive interface.  

However, Faley teaches:
... the actuatable switches that are associated with the visual faulty status are not actuatable through the interactive interface.  (Faley: ¶[0524]; Faley teaches a disabled state wherein pressing the button has no effect.)

Kneuper and Faley are analogous to the present invention, as both references are reasonably pertinent to the problem faced by the inventor, i.e. displaying faults associated with components on a touchscreen interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft interface that displays faults associated with components by color coding icons and further displaying icons as grey when they are not operable as taught in Kneuper with further disabling 


Regarding claim 5, Kneuper in view of Faley teaches the method of claim 4 (as cited above).

Kneuper further teaches:
wherein the display is a touchscreen.  (Kneuper: ¶[0096]; Kneuper teaches a touch screen.)


Regarding claim 6, Kneuper in view of Faley teaches the method of claim 5 (as cited above).

Kneuper further teaches:
wherein the display is part of an Engine Indication and Crew Alerting System (EICAS).  (Kneuper: Fig. 7F and ¶[0255]-¶[0260]; Kneuper teaches an interface with engine status indicators.)


claim 7, Kneuper in view of Faley teaches the method of claim 4 (as cited above).

Kneuper further teaches:
wherein the aircraft system comprises at least one of a flight control system, a communication system, an engine control system, a fuel system, a hydraulic system, an electrical system, a pneumatic system, an environmental control system, an emergency system and an advanced system.  (Kneuper: Fig. 7F and ¶[0255]; Kneuper teaches an interface with engine status indicators.  Fig. 8F further teaches displaying the electrical system.)



Regarding claim 8, Kneuper in view of Faley teaches the method of claim 4 (as cited above).

Kneuper further teaches:
wherein the actuatable switches comprises visual representation of at least one of a knob, a switch, a slider, and a toggle button.  (Kneuper: Fig. 8F and ¶[0283]; Kneuper further teaches displaying the electrical system wherein the user is able to select components.  The foregoing is interpreted as buttons.)




Regarding claim 9, Kneuper in view of Faley teaches the method of claim 4 (as cited above).

Kneuper further teaches:
wherein the actuatable switches comprise tactile actuatable switches.  (Kneuper: Fig. 8F and ¶[0283] and ¶[0129] and ¶[0192]; Kneuper further teaches displaying the electrical system wherein the user is able to select components.  The foregoing is interpreted as buttons.)




Regarding claims 13-18 and 22-27, these claims recite an apparatus and a computer program product that performs the method of claims 4-9; therefore, the same rationale for rejection applies.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145